10/02/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               August 20, 2019 Session

         GLORIA JUANITA MILTON v. DONALD POWELL ET AL.

               Appeal from the Chancery Court for Campbell County
             No. 7CH1-2017-CV-11      Elizabeth C. Asbury, Chancellor


                            No. E2018-01904-COA-R3-CV


This case presents a boundary line dispute between the owners of adjacent properties.
Gloria Juanita Milton (plaintiff), owner of a roughly 2.44-acre lot in the Morton Acres
subdivsion in Campbell County, brought this action against the owners of the adjacent lot
to the north, Donald Powell and Donna Powell Fredricks Carson (defendants). The issue
at trial was the location of the boundary line between the properties. Each side hired a
surveyor. Plaintiff’s surveyor, William Easter, presented a survey of plaintiff’s property
that conformed very closely to the calls and boundaries established by the original
subdivision plat. Defendants’ surveyor, Dwight Crutchfield, presented a survey of the
boundary line that gave defendants property in the amount of about 0.46 acre more than
that described in the subdivison plat and Easter’s survey. The trial court credited the
survey presented by plaintiff and established the boundary line as presented in the Easter
survey. Defendants appeal, arguing that the trial court erred by disregarding well-
established principles for determining disputed boundaries as prescribed in Thornburg v.
Chase, 606 S.W.2d 672 (Tenn. Ct. App. 1980) and Wood v. Starko, 197 S.W.3d 255
(Tenn. Ct. App. 2006). We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which and THOMAS R.
FRIERSON, II, and KENNY ARMSTRONG, JJ., joined.

J. Stephen Hurst, LaFollette, Tennessee, for the appellants, Donald Powell and Donna
Powell Carson.

Thomas J. Tabor, Jr., Tazewell, Tennessee, for the appellee, Gloria Juanita Milton.


                                           -1-
                                        OPINION

                                             I.

       On May 27, 1975, the Esco Morton farm was subdivided and the plat for the
subdivision, called Morton Acres, was recorded. The original surveyor and creator of the
subdivision plat was George M. Phillips. Plaintiff purchased Lot 34 in 1989 and has
lived in a residence on the property since then. Her property is a roughly rectangular-
shaped plot running east to west lengthwise. The east boundary is Lance Lane and the
west boundary is Cedar Creek. Defendants own Lot 35, which lies to the north. Thus,
the disputed boundary line is plaintiff’s north border and defendants’ south border.
According to the subdivision plat, it is 755 feet long and bears a call of North 80-30W.

        As found by the trial court in its final judgment, “the parties lived in peace until
approximately 2012 when Defendants extended a fence” and after that, “problems ensued
between the parties.” In 2017, plaintiff filed this action to quiet title, seeking injunctive
relief and declaratory judgment. At trial, the parties and their surveyors testified. It was
agreed and stipulated that the location of plaintiff’s northeastern corner (and defendants’
southeastern corner) was marked by an iron pin or post on Lance Lane found by the
surveyors. The surveyors agreed that the boundary line runs in a straight line generally
west from this corner to a point in the middle of the creek. Plaintiff’s surveyor, Easter,
testified as follows regarding his search for a marker on plaintiff’s northwestern corner:

              We calculated where the rear pins should have been from the
              plat of record using Mr. Phillips’ survey data and did an
              extensive search down at the creek. We never found
              anything. They washed away or they were never set in the
              first place.

Because he found no monuments of significance to physically mark the boundary line,
Easter utilized the call provided on the subdivision plat and turned essentially the same
angle from the known boundary line as did the original surveyor. The following diagram
is a reproduction of Easter’s survey, with handwritten notes showing the owners of each
property, their proposed boundary lines, and the undisputed corner:




                                             -2-
                   580:37'41T                                                                               •••••
                   s?                                                                                tre.



                                                                                                                           Uroi,1141.4c1
      Figure




                                                hn!
-3-




                                                                                                                            [J'riff
                                         0.16 ho
                                               -ca                                                 380...37.45-t
               z     JaV UM,

                     4.• •••••1
                                   Line es Show. by
                                                      Croch6da— --
                                   Crutch6ctd lane wou.ld
                                   West Boundary          reduce
                                  foster Surrey isdistance tO 104.27
                                                   162.80'
                                                            Philips Survey
                                                                             170.


                                                                                                                                   AO •
                     77.18
                   N8
                      rij•06`i•




                                                                                              68.5.1.3
                                                                                                                    Cery




                                                                                1.
                                                                                 9 -$"
                                                                                    11r (a.
        Defendants’ surveyor, Crutchfield, disagreed with Easter about the existence of
artificial monuments pertinent to the boundary line. He testified that he discovered old
fence posts in the disputed area. Crutchfield and the defendants argued that the old fence
marked the boundary line. Crutchfield stated that he found an old iron pin on the east
bank of the creek that ostensibly marked the disputed corner. He admitted, however, that
the subdivision plat did not call for a marker at the location where he found it. He didn’t
know who put the pin there, and neither he nor Easter thought it was done by the original
surveyor Phillips. Plaintiff denied that there were fence posts in the disputed area and
produced old photographs of her back yard that she argued proved this assertion. She
took the position that any old fence posts in the wooded area in dispute did not mark a
boundary line, and pointed out that the subdivision plat contains no reference to or
marking of any fence posts.

        There is a chain link fence in defendants’ back yard that was constructed around
1996. The south border of that fence is on or near the line established by Crutchfield.
The parties disagreed sharply over whether defendants extended the fence around 2012.
Defendants testified that they did not, and that the fence remained unchanged since it was
built in the mid-1990s. Plaintiff testified that defendants extended the chain link fence in
a southward direction to encroach on her property.

        Crutchfield did not do a full survey of either plaintiff’s or defendants’ parcel, but
produced a drawing that showed his estimation of the disputed boundary line. He turned
the angle of the line about three degrees smaller than Easter and Phillips, resulting in
significant deviation from the calls on the subdivision plat. For example, the subdivision
plat marks the western border of Plaintiff’s property ‒ the one that runs along the creek ‒
as being 170 feet long. Crutchfield’s survey reduces the length of this line to
approximately 104 feet. According to the subdivision plat, plaintiff’s Lot 34 is 2.44 acres
in size. Easter’s survey puts this number at 2.46 acres, and Crutchfield’s survey reduces
plaintiff’s acreage to slightly less than 2 acres.

       The trial court found and held as follows in its final judgment:

              Defendants’ surveyor testified that he could not verify that the
              pin located near the creek was from the original plat.


                                   *      *         *


              Defendants place significant reliance on the existence of old
              fence posts. Defendants’ chain link fence is at or near these
                                              -4-
             fence posts. There are several old fence posts in the area of
             dispute. Plaintiff denies that there are old fence posts on or
             near the boundary and denies that any fence posts would be of
             any significance. No fence or fence posts are shown on the
             1975 plat.


                                  *      *           *


             According to the proof before the Court, the preparer of the
             original plat and Mr. Easter turned the angle at 74-45-31. Mr.
             Crutchfield turned the angle at 70.51 degrees. That change in
             the angle resulted in the .46 acre disputed area.


                                  *      *           *


             this Court adopts the plat prepared by surveyor Easter
             (Exhibit 2). Thus, the boundary line as set forth on Exhibit 2
             shall be permanently marked.

Defendants timely filed a notice of appeal.

                                              II.

       The issue presented, as quoted from defendants’ brief, is whether the trial court
“erred in failing to apply the established case law set forth in Thornburg v. Chase, 606
S.W.2d 672 (Tenn. Ct. App. 1980)” and “improperly applying the findings in the case of
Wood v. Starko, 197 S.W.3d 255 (Tenn. Ct. App. 2006),” and thereby erred in its
establishment of the boundary line.

                                              III.

      As we observed in Bridgewater v. Adamczyk, 421 S.W.3d 617, 627-28 (Tenn. Ct.
App. 2013) (quoting Dillehay v. Gibbs, No. M2010–01750–COA–R3‒CV, 2011 WL
2448253, at *6 (Tenn. Ct. App., filed June 16, 2011)):

             The usual standard of review applicable to bench trials
             applies in boundary disputes. Jackson v. Bownas, No.
                                              -5-
            E2004–01893–COA–R3–CV, 2005 WL 1457752, at *6
            (Tenn. Ct. App. June 21, 2005). This Court conducts a de
            novo review of the trial court’s decision with a presumption
            of correctness as to the trial court’s findings of fact, unless the
            evidence preponderates against those findings. Wood v.
            Starko, 197 S.W.3d 255, 257 (Tenn. Ct. App. 2006). For the
            evidence to preponderate against a trial court’s finding of
            fact, it must support another finding of fact with greater
            convincing effect. Walker v. Sidney Gilreath & Assocs., 40
S.W.3d 66, 71 (Tenn. Ct. App. 2000); The Realty Shop, Inc.
            v. R.R. Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn.
            Ct. App. 1999).

            “In resolving a boundary line dispute, it is the role of the trier
            of fact to evaluate all the evidence and assess the credibility
            of the witnesses.” Mix v. Miller, 27 S.W.3d 508, 514 (Tenn.
            Ct. App. 1999) (citing Norman v. Hoyt, 667 S.W.2d 88, 91
            (Tenn. Ct. App. 1983)). “Where there is a conflict in
            testimony, the trial court is in a better position than this Court
            to observe the demeanor of the witnesses and evaluate their
            credibility.” Jackson, 2005 WL 1457752, at *6. Thus, we
            will give great weight to a trial court’s determinations as to
            the credibility of witnesses. Estate of Walton v. Young, 950
S.W.2d 956, 959 (Tenn. 1997). This deferential standard
            specifically applies in a boundary dispute where a trial court
            must choose between two competing surveys. Jackson, 2005
WL 1457752, at *6 (citing Mix, 27 S.W.3d at 514; Stovall v.
            Bagsby, No. M2002–01901–COA–R3–CV, 2003 WL
22768677, at *2 (Tenn. Ct. App. Nov. 24, 2003); Edwards v.
            Heckmann, No. E2002–02292–COA–R3–CV, 2003 WL
21486987, at *4–5 (Tenn. Ct. App. June 25, 2003)).

                                           IV.

      The well-established principles guiding a court’s determination of a disputed
boundary line, as recognized by both parties in this case, are as follows:

            The priority of markers in a boundary dispute is well settled
            in Tennessee. . . . [I]n Thornburg v. Chase, 606 S.W.2d 672,
            675 (Tenn. Ct. App. 1980), this Court stated that “[i]n
            determining disputed boundaries, resort is to be had first to
                                            -6-
natural objects or landmarks, because of their very permanent
character; next, to artificial monuments or marks, then to the
boundary lines of adjacent landowners, and then to courses
and distances.”


                     *      *         *


It has been declared that all the rules of law adopted for
guidance in locating boundary lines have been to the end that
the steps of the surveyor who originally projected the lines on
the ground may be retraced as nearly as possible; further, that
in determining the location of a survey, the fundamental
principle is that it is to be located where the surveyor ran it.
Any call, it has been said, may be disregarded, in order to
ascertain the footsteps of the surveyor in establishing the
boundary of the tract attempted to be marked on the land; and
the conditions and circumstances surrounding the location
should be taken into consideration to determine the
surveyor’s intent.

The original survey must govern if it can be retraced. It must
not be disregarded. So, too, the places where the corners
were located, right or wrong, govern, if they can be found. In
that case a hedge planted on the line established by original
survey stakes was better evidence of the true line than that
shown by a recent survey. In making a resurvey it is the
surveyor’s duty to relocate the original lines and corners at
the places actually established and not to run independent
new lines, even though the original lines were full of errors.

The line actually run is the true boundary, provided the
essential survey can be found and identified as the one called
for, and prevails over maps, plats, and field notes. The lines
marked on the ground constitute the actual survey and where
those lines are located is a matter to be determined by the jury
from all the evidence. If the stakes and monuments set at the
corners of the parcel in making the survey have disappeared,
it is competent to show their location by parol evidence.

                                -7-
                                   *      *         *


              Clearly encompassed in this rule is the fact that it is the
              monuments laid out by the original surveyor, if they can be
              located, which govern the boundaries, even if the actual
              survey used in the plat is in error.

              Moreover, in ascertaining the lines of land or in re-
              establishing the lines of a survey, the footsteps of the original
              surveyor, so far as discoverable on the ground by his
              monuments, should be followed and it is immaterial if the
              lines actually run by the original surveyor are incorrect.

Wood, 197 S.W.3d at 258, 259-60 (emphasis added; quoting Sellman v. Schaaf, 26 Ohio
App. 2d 35, 269 N.E.2d 60, 66 (1971), Olson v. Jude, 316 Mont. 438, 73 P.3d 809, 815
(2003); internal citations, quotation marks and ellipses omitted).

       The significance of certain artificial monuments ‒ old fence posts, and an old
marker pin located at or near the creek by Crutchfield ‒ was disputed by the parties.
Thus, part of the trial court’s duty was to determine whether any of these monuments
were laid out or referenced by the original surveyor Phillips. As the trial court noted, the
subdivision plat does not refer to a fence along the disputed line. Neither of the parties’
deeds is of assistance because they simply refer to “Lot number Thirty Four” and “all of
lot #35” as shown on the subdivision plat. Regarding the disputed artificial monuments,
Easter stated as follows:

              THE COURT: And the only true monument involved in this
              situation is the creek and the original pin [agreed to mark
              plaintiff’s northeast corner]?

              [EASTER]: The creek and the . . . pins along the Lance Lane
              match the plat of record but we didn’t find anything out there
              besides that, that we thought was original information. So we
              went to the rules of construction, which was what we got to
              do, and turned the same angles that Mr. Phillips turned.

Crutchfield testified as follows about the old pin he located:



                                              -8-
              THE COURT: Okay. I’ve got a couple questions. I believe
              you testified that you did find a pin at or near the creek.

              THE WITNESS: Yes.

              THE COURT: Was that Phillips’ pin or somebody else’s pin
              or do you know?

              THE WITNESS: Your Honor, I think it could have been a
              prior surveyor had been in there. Not Mr. Phillips’ work.

Easter agreed, stating “I sure don’t believe it’s George Phillips’” pin. The trial court did
not err by attaching little or no significance to the old pin found by Crutchfield on the
creek.

      The proof about the old fence posts is similarly ambivalent. The existence of
some of them was disputed by both sides, each of which presented photographs. There
was no proof about their age, whether they existed when Phillips conducted his survey, or
whether they ever were intended to mark a boundary. Phillips made no reference to
them. The trial court obviously afforded them little weight after observing all of the
evidence, and acted within its discretion in doing so.

        As already stated, the parties presented sharply contrasting evidence regarding
defendants’ chain link fence. Defendant Donald Powell testified that the fence was
erected in 1995 or 1996 and had not been extended. Defendant Donna Powell Carson’s
ex-husband, Jeff Fredrick, similarly testified. Plaintiff Gloria Milton conversely testified
that the fence was later extended to encroach on her property, stating:

              THE COURT: When are you saying that they got on your
              property?

              THE WITNESS: After my husband and I got divorced,
              sometime after that time.

              THE COURT: Was that in 2012?

              THE WITNESS: ‘12. Uh-huh.

              THE COURT: Was it like 2014? 2015?



                                            -9-
              THE WITNESS: It was 2014 that I was at home, because I
              had been ‒ I had fell and broke my arm and I was at home.
              Like I said, I worked in Knoxville. But at that time, I was at
              home and he was ‒ Shawn was back there cutting trees and
              that's when I saw that the fence had been moved over.

We observe that whether the fence was extended or not, it encroaches upon plaintiff’s
property as established by Easter’s survey and the trial court’s order. Nevertheless, the
trial court, after having observed the witnesses live, resolved this credibility issue by
finding that in “approximately 2012 . . . Defendants extended a fence.” The resolution of
the boundary line issue was dependent upon the trial court’s assessment of the credibility
and demeanor of the witnesses. As we stated in Bridgewater, “[i]n light of the great
deference this Court gives to a trial court’s decision between competing surveys, we find
no error in the trial court’s finding” that the Easter survey established the boundary line.
421 S.W.3d at 628.

                                            V.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellants, Donald Powell and Donna Powell Carson. This matter is remanded for
enforcement of the trial court’s judgment and for collection of costs assessed below.



                                          _______________________________
                                          CHARLES D. SUSANO, JR., JUDGE




                                            -10-